Case 6:14-cr-00012-JCB-JDL Document 186 Filed 09/17/20 Page 1 of 2 PageID #: 589




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  UNITED STATES OF AMERICA                           §
                                                     §
  v.                                                 §   CRIMINAL NO. 6:14CR012
                                                     §
  CHRISTOPHER MICHAEL WHITE (3)                      §

                           REPORT AND RECOMMENDATION
                        OF UNITED STATES MAGISTRATE JUDGE

        Pending before the Court is the Government’s request for revocation of Defendant’s

 supervised release. After the District Court referred the matter to this Court for a report and

 recommendation, the Court conducted a hearing on September 17, 2020, to determine whether

 Defendant violated his supervised release. Defendant was represented by Denise Benson. The

 Government was represented by Jay Combs.

        On December 17, 2014, Defendant was sentenced by the Honorable Leonard E.

 Davis, United States District Judge, to a sentence of sixty (60) months imprisonment followed by

 a four (4) year term of supervised release for the violation of 21 U.S.C. § 846, Conspiracy to

 Possess with the Intent to Distribute and Distribution of Methamphetamine. Defendant’s

 supervision commenced on May 4, 2018.

        On June 27, 2018, the U.S. Probation Officer filed a Petition for Warrant or Summons for

 Offender under Supervision (the “Petition”) (Dkt. 152). The Petition asserts that Defendant

 violated the following conditions of supervision: (1) Defendant shall not commit another federal,

 state, or local crime; and (2) Defendant shall refrain from excessive use of alcohol and shall not

 purchase, possess, use, distribute, or administer any controlled substance or any paraphernalia

 related to any controlled substances, except as prescribed by a physician. See Dkt. 152.



                                                 1
    Case 6:14-cr-00012-JCB-JDL Document 186 Filed 09/17/20 Page 2 of 2 PageID #: 590




            The Petition asserts Defendant violated these conditions because: (1) On June 16, 2018,

     Defendant was arrested for Possession of a Controlled Substance (methamphetamine) >=1g

     <4grams, by a trooper with the Texas Department of Public Safety in Gregg County, Texas; and

     (2) Defendant submitted a urine specimen on June 11, 2018, which tested positive for

     methamphetamine.

            At the hearing on September 17, 2020, Defendant entered a plea of true to violation of

     allegations one and two. Defendant waived his right to allocute before the district judge and his

     right to object to the report and recommendation of this Court. The Court finds that Defendant

     has violated the terms of his supervised release.

                                          RECOMMENDATION

            Pursuant to the Sentencing Reform Act of 1984, having considered the arguments

.    presented at the September 15, 2020 hearing, the Court recommends that Defendant be committed

     to the custody of the Bureau of Prisons to be imprisoned for a term of eighteen (18) months, with

     no supervised release to follow. The Court further recommends Defendant be placed in the custody

     of FCI Texarkana, if appropriate.

              So ORDERED and SIGNED this 17th day of September, 2020.




                                                    ____________________________________
                                                    KIMBERLY C. PRIEST JOHNSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                                         2
